Case 5:19-cv-02324-JGB-SP Document 26 Filed 01/21/21 Page 1 of 2 Page ID #:120


  1   Joseph R. Manning, Jr. (SBN 223381)
      DisabilityRights@manninglawoffice.com
  2   MANNING LAW, APC
  3   20062 SW Birch Street, Suite 200
      Newport Beach, CA 92660
  4   Tel: 949.200.8755 / Fax: 866.843.8308
  5   Attorneys for Plaintiff: JAMES RUTHERFORD
  6   Frank A. Weiser (#89780)
  7   ATTORNEY AT LAW
      3460 Wilshire Blvd., Ste. 1212
  8   Los Angeles, CA 90010
  9   Tel: (213) 384-6964 / Fax: (213) 383-7368
      maimons@aol.com
 10
 11   Attorneys for Defendants: WASHINGTON FUND V, LLC,
 12                       UNITED STATES DISTRICT COURT
 13                     CENTRAL DISTRICT OF CALIFORNIA
 14
 15       JAMES RUTHERFORD, an              Case No.: 5:19-cv-02324-JGB-SP
 16       individual,
                                              Hon. Jesus G. Bernal
 17       Plaintiff,
 18                                           JOINT STIPULATION FOR
          v.                                  DISMISSAL OF THE ENTIRE
 19                                           ACTION WITH PREJUDICE
 20       WASHINGTON FUND V,
          LLC, a California limited         Complaint Filed: December 04, 2019
 21       liability company; and DOES       Trial Date: None
 22       1-10, inclusive,
 23       Defendants.
 24
 25
 26
 27
 28

         JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
Case 5:19-cv-02324-JGB-SP Document 26 Filed 01/21/21 Page 2 of 2 Page ID #:121

  1         TO THE COURT AND ALL PARTIES:
  2         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
  3   Plaintiff JAMES RUTHERFORD (“Plaintiff”) and WASHINGTON FUND V,
  4   LLC (“Defendant”), stipulate and jointly request that this Court enter a dismissal
  5   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
  6   Each party shall bear his or its own attorneys’ fees, expert fees, and costs.
  7
  8         IT IS SO STIPULATED.
  9
                                            Respectfully submitted,
 10
 11                                         MANNING LAW, APC
      DATED: January 21, 2021
 12                                         By: /s/ Joseph R. Manning, Jr.
 13                                           Joseph R. Manning, Jr.
                                              Attorney for Plaintiff
 14                                           James Rutherford
 15
 16                                          ATTORNEY AT LAW
 17   DATED: January 21, 2021
                                            By: /s/ Frank A. Weiser
 18
                                              Frank A. Weiser
 19                                           Attorneys for Defendant
 20                                           Washington Fund V, LLC

 21
 22
 23                  Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)

 24         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do

 25   attest that all signatories listed, and on whose behalf the filing is submitted, concur

 26   in the filing’s content and have authorized the filing.

 27
 28   DATED: January 21, 2021                 By: /s/ Joseph R. Manning, Jr.



                                                1
         JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
